Citation Nr: 1136875	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-12 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter



ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to September 1974.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Oakland RO reopened the claim of service connection for the cause of the Veteran's death in the February 2006 rating decision.  However, before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In March 2010, the appellant testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  The appellant submitted additional evidence at the hearing along with a waiver of regional office consideration of that evidence in the first instance.  

Following the receipt of the appeal at the Board after the Travel Board hearing in Oakland, the Board initiated the process for obtaining a medical expert opinion to address a number of complicated medical questions that are presented in this case.  Unfortunately, that process took much longer than anticipated due to the incompleteness of the initial opinion obtained in that it did not fully and completely answer all of the questions asked.  After several not entirely successful attempts to obtain clarification from the clinician, the Board made a request for a new opinion from a different clinician in May 2011.  Following the response received from that clinician, copies of all of the obtained opinions were sent to the appellant in June 2011.  In August 2011, the appellant responded to this notice by submitting additional argument and evidence.  Once this occurred, the case became ready for the Board to proceed.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for the cause of the Veteran's death was previously denied by the RO in decisions dated in April 1993, July 1997, October 1997, and May 1999.  The appellant was notified of the last decision, but did not perfect an appeal of the decision.

2.  Evidence submitted subsequent to the final May 1999 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for the cause of the Veteran's death.



CONCLUSIONS OF LAW

1.  The May 1999 rating decision that denied the claim for service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (2010).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, with regard to the application to reopen the claim of entitlement to service connection for the cause of the Veteran's death, the Board is granting in full the benefit sought on appeal as to the jurisdictional question of reopening.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to  assist, such error was harmless and need not be further considered.

Legal Criteria

In general, a claim which has been denied and not appealed may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that the Secretary shall reopen a claim and review the former disposition of the claim if new and material evidence is presented or secured with respect to a claim which has been disallowed.

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

An April 1993 rating decision denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  At the time of the initial denial, the RO found that there was no evidence that the condition was incurred in service, within one year of discharge, or was the result of any in service head injury, and the claim was denied.

A July 1997 rating decision denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death because there was no evidence to support the conclusion that the cause of death was associated with herbicide exposure.  An October 1997 rating decision affirmed the prior rating decisions denying entitlement to service connection for the cause of the Veteran's death.  

In May 1999, the RO again denied the appellant's claim determining that there was no basis to establish service connection for the cause of death from meningioma.  The appellant was notified of the decision by letter mailed in May 1999.  The appellant did not appeal the denial of service connection for the cause of  the Veteran's death, and the decision became final.

The pertinent evidence received since the May 1999 rating decision includes lay statements and opinions from an oncologist and neurosurgeon with the Veteran's Health Administration (VHA).  The pertinent evidence received since the May 1999 rating decision also includes internet articles indicating that brain tumors may be related to toxin exposure.  In addition, the appellant and her daughter offered testimony at the March 2010 hearing.  They testified that the Veteran's tumor began in 1973.

The internet articles and Travel Board hearing testimony, which are presumed to be credible for the purpose of this analysis, are new and material.  This evidence was not previously of record and suggests that the Veteran's cause of death may be related to service.  These facts were not established by the evidence previously of record.  Accordingly, new and material evidence has been presented to reopen the claims of entitlement to service connection for the cause of the Veteran's death.


ORDER

New and material evidence having been obtained, the claim of entitlement to service connection for the cause of the Veteran's death is reopened.  For the reasons explained below, the case needs to be remanded for procedural and fair process reasons.  



REMAND

The Board's review of the claims file reveals that additional action on the claim by the agency of original jurisdiction(AOJ) is required.

Under governing procedures and law, any pertinent evidence that is submitted to the Board for consideration in the first instance must be referred to the AOJ for initial review under the right to "one review on appeal" unless this right is waived by the appellant or her representative.  See 38 C.F.R. § 20.1304(c).  

Here, in response to the copies of the medical opinions obtained by the Board that were sent to her in June 2011, the appellant submitted a response in August 2011 that contained both additional argument and evidence in support of the claim for service connection for the cause of the Veteran's death.  On the "Medical Opinion Response Form" that was included with the opinions, the appellant marked the box which indicates as follows:  "I am submitting the enclosed argument and/or evidence.  I do not waive RO consideration of this evidence and request that my case be remanded to the RO for consideration of this new evidence in the first instance."  Because the appellant specifically did not waive initial AOJ consideration of the evidence that she submitted, the Board has no choice but to remand this case to the AOJ to consider the new evidence in the first instance.  

A remand is also required for other reasons.  In that regard, the Board notes that records show the Veteran had been unemployed and receiving SSA disability benefits from approximately 1988 until the time of his death.  A copy of the Veteran's SSA disability determination and the medical records associated with that claim must be obtained for an adequate determination of the present issue.  SSA decisions are not controlling for VA purposes, but they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist in gathering such records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-373 (1992).  VA needs to make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include the SSA.  38 C.F.R. § 3.159(c)(2) (2010).  As long as a reasonable possibility exists that these SSA records are relevant to the Veteran's claim, such as here, VA is required to assist the Veteran in obtaining the identified records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  "Relevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321.  Therefore, the Board finds that a remand is required to obtain outstanding SSA records.

Lastly, the record shows that the appellant has not been provided with appropriate duty to notify notice under 38 U.S.C.A. § 5103(a) as to the information and evidence that is necessary to substantiate her claim for service connection for the cause of the Veteran's death.  Pursuant to the decision in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) has established enhanced notification requirements in cause of death cases.  In particular, the Court requires VA to notify an appellant of the conditions for which service connection was in effect at the time of death.  In this case, the Veteran was service-connected for lumbar disc syndrome, bilateral hearing loss, right and left ankle instability, and tinnitus.  The appellant was not informed of this in the December 2005 notice letter, nor has she demonstrated actual knowledge that service connection was in effect for those disorders.  Accordingly, a remand is required so that the appellant may be sent a proper VCAA letter informing her of the information and evidence necessary to substantiate her claim in compliance with Hupp.

Accordingly, this case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Send the appellant a corrective VCAA duty to notify notice letter.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The letter must provide the appellant with (1) a statement of the conditions for which the Veteran was service connected at the time of his death, (2) an explanation of the evidence and information required to substantiate the DIC claim based on the Veteran's previously service-connected conditions, and (3) an explanation of the evidence and information required to substantiate the DIC claim based on the conditions not yet service connected. 

2.  Undertake efforts to obtain a complete copy of the Veteran's Social Security Administration disability benefit claim, determination, and associated medical records. 

3.  After completing any additional notification and/or development deemed warranted, readjudicate the claim for service connection for the cause of the Veteran's death taking into consideration all evidence and argument of record, to include any new evidence or argument received following the issuance of the last Supplemental Statement of the Case (SSOC).  

4.  If any benefit sought on appeal remains denied, the AOJ must furnish to the appellant and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

An appellant has the right to submit additional evidence and argument on a matter remanded by the Board.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


